office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jghartford scaf-142125-13 uilc date january to associate area_counsel salt lake city small_business self-employed attn mark howard from bridget tombul senior technician reviewer procedure administration subject your request for advice dated date issue you asked us whether the service_center should process an amended form_1120s after the period of limitation on assessment against the s_corporation or the period of limitation for filing a claim_for_refund by the s_corporation had expired if the amended_return reported no change to the tax reported conclusion procedure administration is not opining as this is a business decision to be made by the service on a case-by-case basis facts the taxpayer is an s_corporation that filed its return form_1120s with the service campus after the ased and rseds had expired under sec_6501 and sec_6511 respectively the s_corporation filed an amended_return reporting no change in tax the only apparent reason that the amended_return was filed was to adjust certain flow- through items that would affect the individual shareholder’s return the amended form_1120s was submitted by an individual shareholder to support a timely filed claim_for_refund by the individual as a result of the reduction in flow-through income or increase in flow-through tax_credits scaf-142125-13 you informed us that the service disallowed the form 1040x filed by the shareholder due to the fact that the amended form_1120s was not filed within the ased or rsed we do not know whether the service has sent the shareholder a formal notice of claim disallowance but the 6-month period since the shareholder filed the form 1040x has passed accordingly the shareholder could now file a refund_suit in district_court or the court of claims see sec_6532 discussion your date memo correctly identifies that the periods of limitation for filing an individual and s_corporation return are separate under 506_us_523 under bufferd the period for limitation under sec_6501 and by implication sec_6511 on the individual shareholder of an s_corporation is not controlled by when the s_corporation files its form_1120s but rather by when the shareholder files his her form_1040 the sole issue as we see it is whether the service should allow or deny the shareholder’s claim_for_refund it is the taxpayer’s burden to prove that he is entitled to an item of credit or deduction see generally 290_us_111 292_us_435 the service upon examination of the individual’s claim_for_refund is free to examine whether the underlying flow-through items are correctly reported claimed by the taxpayer if the entity has not filed a return that matches up with the amounts claimed by the taxpayer the service clearly may disallow the claim based on a lack of substantiation but note that should the individual shareholder file a refund_suit the fact that the service does or does not process the late-filed amended form_1120s may prove to be wholly irrelevant to the taxpayer plaintiff being able to substantiate that he is entitled to a refund and prove his claim in court we are aware of no authority which requires the service to process or prohibits the service from processing an amended_return of an s_corporation after the expiration of the corporation’s ased or rsed if that amended_return makes no change to the taxpayer’s tax_liability the service simply must make the business decision on a case- by-case basis as to whether to process the amended form_1120s in this case the irs should consider the fact that the late-filed amended form_1120s will impact the shareholder’s claim_for_refund on a timely filed form 1040x which may provide some justification for processing the late 1120s but again the irs is not legally required to process the late 1120s if you have any questions regarding this advice please contact jamie hartford at -------- --------------
